Exhibit 10.50


ASSIGNMENT OF AGREEMENTS
This ASSIGNMENT OF AGREEMENTS (this “Assignment”) dated as of April 1, 2008,
made by FIRST STATES INVESTORS 3300 B, L.P., a Delaware limited partnership,
having an address at c/o Gramercy Capital Corp., 420 Lexington Avenue, New York,
New York, 10170 (“Assignor”) , in favor of PB CAPITAL CORPORATION, a Delaware
corporation, having an office at 230 Park Avenue, 19th Floor, New York, New York
10169 as agent (in such capacity, “Assignee”) for Lenders, as more particularly
set forth in the Loan Agreement (as hereinafter defined). All capitalized terms
used but not otherwise defined herein shall have the meanings assigned to such
terms in the Loan Agreement.
W I T N E S S E T H :
WHEREAS, Assignor is the owner of a fee interest in forty-nine (49) parcels of
real property and the improvements therein, which are located at the respective
addresses set forth on Exhibit A of the Loan Agreement (each a “Property” and
collectively, the “Properties”);
WHEREAS, Assignor, Assignee and Lenders have concurrently with the execution and
delivery of this Assignment entered into that certain Loan Agreement (the “Loan
Agreement”) dated as of the date hereof pursuant to which Lenders have agreed to
make, and Assignee has agreed to administer, a loan (the “Loan”) to Assignor in
the maximum principal amount of $240,000,000, upon the terms and conditions
contained therein;
WHEREAS, the Loan is evidenced by that certain Promissory Note (the “Note”)
dated as of the date hereof in said principal amount made by Assignor to
Assignee; and
WHEREAS, the Loan is secured, inter alia, by those certain mortgages, deeds of
trust and deeds to secure debt more particularly described on Schedule A
attached hereto (each, a “Mortgage”, and collectively, the “Mortgages”) dated as
of the date hereof made by Assignor in favor of Assignee, which Mortgages
encumber the Property and certain other collateral;
NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, Assignor hereby absolutely,
unconditionally and irrevocably assigns to Assignee and grants to Assignee a
security interest in all of Assignor’s interest in and to all agreements,
contracts, permits, certificates, instruments, insurance policies, including the
Insurance Policies, warranties, appraisals, engineering, environmental, soils,
insurance and other reports and studies and tenant lists, books, records,
correspondence, files and advertising materials, and other documents, now or
hereafter obtained, produced or entered into, as the case may be, pertaining to
the operation, use, construction, occupancy, possession, management, leasing,
maintenance, ownership or sale of the Property or any part thereof, including
the Lease Guaranties (as defined in the Mortgages), the Lease Security (as
defined in the Mortgages), the Property Documents, the Management Agreement, the
Operating Agreements, the Account Agreements and any interest rate protection
agreement, including the Interest Rate Protection Agreement (collectively, the
“Contracts”), together with all cash and non-cash proceeds of any of the
foregoing and all claims of Assignor with respect thereto; and


--------------------------------------------------------------------------------


TOGETHER with all right, title and interest of Assignor in and to any and all
modifications, extensions and renewals of any of the foregoing;
TO BETTER SECURE
(a)    payment of all Obligations in accordance with the Note, the Mortgages,
the Loan Agreement and the other Loan Documents, and
(b)    the performance and discharge of each and every obligation, covenant and
agreement of Assignor contained in the Loan Documents; and
IT IS COVENANTED AND AGREED AS FOLLOWS:
Section 1.Intentionally Omitted.
Section 2.Representations and Warranties. Assignor represents and warrants to
Assignee that Assignor has the right to assign or pledge its interest in the
Contracts in accordance with the terms of this Assignment, without the
obligation to obtain the consent thereto of any Person, other than Persons whose
consents have been obtained in writing and delivered to Assignee.
Section 3.Limitations on Assignment. So long as no Event of Default shall have
occurred and be continuing, subject to the provisions of any restrictions set
forth in the Loan Documents, Assignor shall have the right, to exercise all
rights in, to and under the Contracts and Assignee shall have no right to
exercise such rights hereunder. Upon the occurrence and during the continuation
of an Event of Default, Assignee shall be entitled (but not obligated), at
Assignee’s option, to (i) exercise all rights in, to and under or (ii) perform
the obligations of Assignor under, any or all of the Contracts, whether or not
Assignee shall take possession of any Property. The foregoing assignment shall
be fully operative without any further action on the part of either party.
Section 4.Remedies. Upon the occurrence and during the continuation of an Event
of Default, Assignee may, at its option, in addition to all other remedies
provided for hereunder and in any Mortgage, the Loan Agreement and the other
Loan Documents or at law, exercise from time to time any rights and remedies
available to Assignee under applicable law in respect of the Contracts
(including, all of the rights of a secured creditor under the applicable Uniform
Commercial Code). The exercise of any rights under this Assignment by Assignee
shall not cure or waive any Default or Event of Default, or invalidate any act
done pursuant hereto or pursuant to the other Loan Documents, but shall be
cumulative of all other rights and remedies under this Assignment and the other
Loan Documents.
Section 5.Performance upon Notice of Assignee. Assignor hereby authorizes and
directs any party to a Contract, upon receipt from Assignee of written notice to
the effect that Assignee is then the holder of the Note and that an Event of
Default exists, to recognize Assignee as a party to such Contract, to continue
performance of such party’s respective covenants and obligations under its
Contract upon Assignee’s request therefor, and to continue to do so until
otherwise notified by Assignee. Nothing contained in this Assignment shall
obligate Assignee to perform any of Assignor’s covenants or obligations under
the Contracts or otherwise impose any

2

--------------------------------------------------------------------------------


obligations on Assignee with respect thereto, until such time as Assignee gives
notice of an Event of Default and makes a request for continued performance in
accordance with this Section 5.
Section 6.Termination of Assignment. This Assignment shall automatically
terminate and become void and of no effect (and the Contracts shall be
reassigned to Assignor) upon (i) payment in full of the Obligations in
accordance with the terms of the Loan Documents, or (ii) the recording of a
valid instrument satisfying or releasing all of the Mortgages of record.
Section 7.Other Security. Assignee may take or release other security for the
payment of the Obligations or any portion thereof, may release any party
primarily or secondarily liable therefor and may apply any other security held
by it to the satisfaction thereof without prejudice to any of its rights under
this Assignment.
Section 8.No Obligation of Assignee. Assignee shall not be obligated to perform
or discharge any obligation under any Contract by reason of this Assignment.
Section 9.Intentionally Omitted.
Section 10.Limitation of Liability. Recourse for the obligations under this
Assignment shall be limited as set forth in Section 12.13 of the Loan Agreement.
Section 11.Further Assurances. Assignor promptly shall make, execute or endorse,
and acknowledge and deliver or file or cause the same to be done, all such
vouchers, invoices, notices, certifications, instruments, additional agreements,
undertakings, conveyances, deeds of trust, mortgages, transfers, assignments,
financing statements or other assurances, and take all such other action, as
Agent may, from time to time, reasonably determine to be necessary or proper in
connection with this Assignment or any of the other Loan Documents, the
obligations of Assignor hereunder or thereunder, or for better assuring and
confirming unto Assignee the full benefits and rights granted or purported to be
granted by this Assignment or the other Loan Documents; provided that none of
the foregoing shall increase the obligations or liabilities of Assignor or any
of its respective Affiliates hereunder or under the other Loan Documents in
excess of the obligations or liabilities intended to be provided herein or in
the other Loan Documents or decrease such Person’s rights hereunder or under the
other Loan Documents to less than what they were prior to the execution of such
documents, instruments or agreements.
Section 12.Amendments, Waivers, Consents and Approvals. No failure or delay of
Assignee in exercising any power or right hereunder or to demand payment for any
sums due pursuant to this Assignment or any other Loan Document, shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of Assignee hereunder or under the
other Loan Documents are cumulative and not exclusive of any rights or remedies
which it would otherwise have. No waiver of any provision of this Assignment or
in any of the other Loan Documents or consent to any departure by Assignor or
any other Person therefrom shall in any event be effective unless signed in
writing by Assignee, and then such

3

--------------------------------------------------------------------------------


waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Consents, approvals and waivers granted by Assignee for
any matters covered under this Assignment or any Loan Document shall not be
effective unless signed in writing by Assignee, and such consents, approvals and
waivers shall be narrowly construed to cover only the parties and facts
identified in any such consent, approval or waiver. No notice or demand on
Assignor or any other Person in any case shall entitle Assignor or such Person
to any other or further notice or demand in similar or other circumstances.
Unless expressly provided to the contrary, any consents, approvals or waivers of
Assignee or Lenders pursuant to this Assignment or any other Loan Documents
shall be granted or withheld in Assignee’s or Lenders’ sole discretion, as the
case may be. No amendment, modification or termination of any provision of this
Assignment shall be effective unless in writing and signed by Assignor and
Assignee.
Section 13.Controlling Document. In the case of any conflict or inconsistency
between the terms of this Assignment and the Loan Agreement, the terms of the
Loan Agreement shall govern and control.
Section 14.Binding Effect. This Assignment shall be binding upon Assignor and
its successors and assigns and shall inure to the benefit of Assignee and its
successors and assigns.
Section 15.Counterparts. This Assignment may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which when
taken together shall be one and the same Assignment.
Section 16.Financing Statement. Assignor hereby authorizes Assignee at any time
to file any financing statements, amendments thereto and continuation statements
therefor, regarding all or any part of the collateral covered by this
Assignment, with or without the signature of Assignor as authorized by
applicable law. For purposes of such filings, Assignor agrees to furnish any
information, or take any further acts, promptly upon reasonable request therefor
by Assignee.
Section 17.Actions and Proceedings. Upon the occurrence and continuation of an
Event of Default, Assignee shall have the right, but not the obligation, to
appear in and defend any action or proceeding brought with respect to the
Property, and to bring any action or proceeding in the name and on behalf of
Assignor, which Assignee, in its discretion, believes should be brought to
protect its interest in the collateral which is the subject of this Assignment.
Section 18.Notices. All notices, demands, requests, approvals, consents and
other communications provided for herein shall be in writing and shall be given
in accordance with Section 12.12 of the Loan Agreement.
Section 19.Severability. In the event any one or more of the provisions
contained in this Assignment or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect in a particular jurisdiction or
as to particular Persons or circumstances, the validity, legality and
enforceability of the remaining provisions contained herein or therein (or the
effectiveness of the invalid, illegal or unenforceable provision in a different
jurisdiction or as to different Persons or circumstances) shall not in any way
be affected

4

--------------------------------------------------------------------------------


or impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions. If the rights, remedies, powers, privileges
and liens created by this Assignment shall be invalid or unenforceable as to any
part of the Obligations, then the unsecured portion of the Obligations shall be
completely paid prior to the payment of the remaining and secured portion of the
Obligations, and all payments made on the Obligations shall be considered to
have been paid on and applied first to the complete payment of the unsecured
portion of the Obligations.
Section 20.Captions. The captions, headings and arrangements used in this
Assignment are for convenience only and do not in any way affect, limit, amplify
or modify the terms and provisions hereof.
Section 21.Governing Law; Choice of Forum; Consent to Service of Process and
Jurisdiction; Waiver of Trial by Jury. This Assignment shall be governed by, and
construed in accordance with, the substantive and procedural laws of the State
of New York. Assignor irrevocably (a) agrees that any suit, action or other
legal proceeding arising out of or relating to this Assignment, the Note or the
other Loan Documents may be brought in (i) the courts of the United States of
America located in the Southern District of New York or the District where any
Property is located or (ii) in the state courts of the State and County of New
York or the state courts of the States and Counties where any of the Properties
are located, (b) consents to the jurisdiction of each such court in any such
suit, action or proceeding and (c) waives any objection which it may have to the
laying of venue of any such suit, action or proceeding in any of such courts and
any claim that any such suit, action or proceeding has been brought in an
inconvenient forum. Assignor irrevocably consents to the service of any and all
process in any such suit, action or proceeding by service of copies of such
process to Assignor at its address provided in Section 12.12 of the Loan
Agreement, as the same may be changed pursuant to Section 12.12 of the Loan
Agreement. Nothing in this Section 21, however, shall affect the right of
Assignee to serve legal process in any other manner permitted by law or affect
the right of Assignee to bring any suit, action or proceeding against Assignor
or its property in the courts of any other jurisdiction. ASSIGNOR HEREBY WAIVES
AND ASSIGNEE, BY ITS ACCEPTANCE OF THIS ASSIGNMENT, HEREBY WAIVES TRIAL BY JURY
IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN CONNECTION WITH THIS ASSIGNMENT,
THE NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, WHICH WAIVER IS INFORMED AND
VOLUNTARY.
Section 22.Definitional Provisions. For purposes of this Assignment, (a) defined
terms used in the singular shall import the plural and vice-versa; (b) the words
“hereof,” “herein,” “hereunder” and similar terms when used in this Assignment
shall refer to this Assignment as a whole and not to any particular provision of
this Assignment; (c) the words “include” and “including” wherever used in this
Assignment shall be deemed to be followed by the words “without limitation” and
(d) all of the agreements or instruments referred to in this Assignment shall
mean such agreements or instruments as the same may, from time to time, be
supplemented or amended, or the terms thereof waived or modified, to the extent
permitted by, and in accordance with, the terms and conditions thereof and of
this Assignment and the other Loan Documents.

5

--------------------------------------------------------------------------------


Section 23.No Other Party Beneficiary. This Assignment is for the sole benefit
of Assignee, Lenders and their successors and assigns, and is not for the
benefit of any other party. Nothing contained in this Assignment shall be deemed
to confer upon anyone other than Assignee, Lenders and their successors and
assigns any right to insist upon or to enforce the performance or observance of
any of the obligations contained herein.
Section 24.Entire Agreement. This Assignment and the other Loan Documents
constitute the entire agreement between the parties hereto with respect to the
subject matter hereof and supersede all other prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter contained in this Assignment.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]





6

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Assignment has been duly executed by
Assignor on the date first above written.
FIRST STATES INVESTORS 3300 B, L.P., a
Delaware limited partnership
 
By: /s/ Andrew S. Levine
Name: Andrew S. Levine
Title: Executive Vice President
 



